United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 08-1751
                                    ___________

United States of America,                *
                                         *
             Appellee,                   * Appeal from the United States
                                         * District Court for the
      v.                                 * Eastern District of Arkansas
                                         *
Randall Duane Segan,                     * [UNPUBLISHED]
                                         *
             Appellant.                  *
                                    ___________

                              Submitted: July 23, 2009
                                 Filed: August 3, 2009
                                  ___________

Before MURPHY, COLLOTON, and SHEPHERD, Circuit Judges.
                          ___________

PER CURIAM.

      Randall Duane Segan pleaded guilty to conspiring to distribute more than 500
grams of a mixture or substance containing methamphetamine, in violation of 21
U.S.C. §§ 841(a)(1), 846. After granting the government’s motion for a downward
departure based on Segan’s substantial assistance, the district court1 sentenced him to
90 months in prison (a sentence below the applicable statutory minimum) and 5 years
of supervised release. On appeal, his counsel has filed a brief under Anders v.
California, 386 U.S. 738 (1967), and seeks leave to withdraw.

      1
       The Honorable William R. Wilson, Jr., United States District Judge for the
Eastern District of Arkansas.
        Reviewing the sentence for abuse of discretion, we must first ensure there was
no significant procedural error – such as improperly calculating the Guidelines range
or failing to consider the 18 U.S.C. § 3553(a) factors – and then assess the substantive
reasonableness of the sentence. See Gall v. United States, 128 S. Ct. 586, 597 (2007).
We conclude that the district court committed no procedural error. We further
conclude that the district court did not abuse its discretion by imposing an
unreasonable sentence. See United States v. Watson, 480 F.3d 1175, 1177 (8th Cir.
2007) (listing circumstances where sentencing court abuses its discretion, resulting in
unreasonable sentence).2

       Finally, having reviewed the record independently under Penson v. Ohio, 488
U.S. 75, 80 (1988), we have found no nonfrivolous issue for appeal. Accordingly, we
affirm the district court’s judgment, and we grant counsel’s motion to withdraw,
subject to counsel informing appellant about procedures for seeking rehearing and
filing a petition for certiorari.
                         ______________________________




      2
        Further, the extent of the downward departure is not reviewable. See United
States v. Robinson, 536 F.3d 874, 878 (8th Cir.) (extent of downward departure is not
reviewable absent unconstitutional motive), cert. denied, 129 S. Ct. 745 (2008).


                                          -2-